Citation Nr: 1522852	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to July 23, 2009 for the grant of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968, and had service in Vietnam.  The Veteran passed away in June 1986, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2010 rating decision granted service connection for the cause of the Veteran's death, assigning an effective date of July 23, 2010.  The May 2011 rating decision determined that the proper effective date was July 23, 2009.  However, insofar as the Veteran asserts that she applied for DIC benefits in June 1986, and is entitled to a corresponding effective date, the May 2011 rating decision provided only a partial grant of the earlier effective date sought.  Accordingly, the issue of entitlement to an earlier effective date remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter first came before the Board in November 2014.  The Board ordered remand to schedule the Appellant for a videoconference hearing before a Veterans Law Judge (VLJ), and this hearing was held before the undersigned VLJ in April 2015.  A transcript of the April 2015 hearing has been associated with the claims file, and carefully reviewed.




FINDINGS OF FACT

1.  The Veteran did not file a claim for any disability compensation during his lifetime.

2.  The Veteran died on June [redacted], 1986, of carcinoma of the lung.

3.  VA received an application for DIC on July 23, 2010.

4.  Carcinoma of the lung, a respiratory cancer, is listed in 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.

5.  There is no claim or communication prior to July 23, 2010 that may be considered a formal or informal claim for service connection for the cause of death and DIC. 

CONCLUSION OF LAW

The criteria for an effective date earlier than July 23, 2009 for service connection for the cause of death and DIC are not met.  38 U.S.C.A. § 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.318, 3.400 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Appellant's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Further, the underlying claim in the instant matter - entitlement to service connection for the Veteran's cause of death - was granted.  Even if the VCAA applied to this claim, additional notice regarding the "downstream" question of entitlement to an earlier effective date would not have been required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  The RO issued an SOC in April 2013, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date.  Therefore, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, at the August 2015 hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal.  This action by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In any event, the Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

As to VA's duty to assist, there is no indication of any outstanding records pertinent to the adjudication of the DIC effective date.  At a July 2014 hearing before a decision review officer (DRO), and again at an April 2015 hearing before the undersigned VLJ, the Veteran asserted that she had applied for DIC benefits in June 1986, and been rejected.  The Appellant asserts that these documents should be associated with the claims file, and attributes their absence to VA error.  As discussed in this decision, no evidence of record supports the Appellant's assertion that the documents described are missing from the claims file.

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159 , and that, even if the VCAA were applicable to the instant matter, the Appellant would not be prejudiced by the Board's adjudication of her claim. 

II.  Pertinent laws and regulations

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2)(i) (2014).

38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Additionally, subject to the provisions of 38 U.S.CA. § 5101 , 38 U.S.C.A. § 5110(g) provides that where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  Id. 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a) (2014). 

Exceptions to the rule that allows for retroactive payments provide that if the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran/claimant met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2) (3) (2014).  In order to be eligible for a retroactive payment under 38 C.F.R. § 3.114 , the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or administrative determination of entitlement.  38 C.F.R. § 3.114.

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides pursuant to the class action suit of Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); and Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is a Vietnam Veteran who has a "covered herbicide disease."  For a Nehmer class member, the effective date of the award of disability compensation for a "covered herbicide disease," will be the later of the date the claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(C)(2) (2013). 

A covered herbicide disease is a disease for which the Secretary of Veterans Affairs established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(C)(1) (2) (2014).  Respiratory cancers, including lung cancer, were added to the list of diseases subject to presumptive service connection due to herbicide/Agent Orange exposure, effective June [redacted], 1994.  See Disease Associated With Exposure to Certain Herbicide Agents (Multiple Myeloma and Respiratory Cancers) Federal Register, 59(110):29723-
29724. 

If the "class member" and "covered herbicide disease" requirements are met and the class member had a claim for the covered herbicide disease that was denied between September 25, 1985 and May 3, 1989 or pending (including received by VA) between May 3, 1989 and the date of the change in regulation allowing for a presumption of the covered disease, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1) (2).  There are two exceptions to this rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations.  38 C.F.R. § 3.816(C)(3) (4).

III.  Entitlement to a DIC effective date prior to July 23, 2009

The Appellant has asserted that she filed an application for DIC benefits in June 1986, and this claim was denied shortly thereafter.  In support of this assertion, she has submitted a copy of the Veteran's DD-214 certificate of discharge, which is stamped "death claim filed June 10, 1986."  However, the claims file contains no claim for DIC filed prior to July 23, 2010.  The claims file does contain a completed application for a United States flag for burial purposes, dated June 10, 1986, and a completed application for burial benefits, dated June 12, 1986.  The latter form includes a notation that a copy of the Veteran's discharge certificate had been attached.

On June 17, 1986, VA mailed the Appellant a letter advising her that an application for pension must be filed within 45 days from the date of the Veteran's death, and an application for DIC must be filed within one year of the date of the Veteran's death, in order to grant an effective date earlier than the date of receipt of the claim.  An application for DIC (VA Form 21-534) was enclosed.

A request for information dated June 26, 1986 indicated that the RO was attempting to verify the Veteran's service pursuant to a burial claim.  There is no indication that the RO was attempting to process any additional claim, such as for pension or DIC.

VA letters of June 27 and July 15, 1986, requested a receipted bill from the funeral home as evidence that the funeral bill had not been paid.  VA received a letter from the Appellant on July 31, 1986.  This letter expressed displeasure with the amount of the burial benefit VA would be paying and the fact that the Appellant had to send any receipts.  There was no mention of any intent to file for additional benefits, or a claim for additional benefits that had already been filed.  A VA letter dated August 14, 1986 advised the Appellant that a payment for burial expenses was being issued based on non-service connected death.  There is no further correspondence from the Appellant in the record prior to July 23, 2010.

On June [redacted], 1994 lung cancer was added to the list of disabilities recognized as being related to Agent Orange exposure.  An application for service connected death benefits, VA Form 21-534, was received on July 23, 2010.  Service connection for cause of death was subsequently granted effective July 23, 2009, one year prior to the date of the receipt of the claim.  An additional payment for burial expenses based on service-connected death was issued in November 2010.

At a July 2014 DRO hearing, and again at the April 2015 Board hearing, the Appellant asserted that she had filed a DIC claim in 1986, and been denied.  However, a complete review of the Veteran's claims file is entirely negative for receipt of any such claim, nor is there any correspondence or Compensation and Pension Award/Disallowance printout showing a decision relating to such a claim.

Although the Appellant has insisted that she filed a DIC claim in 1986, no evidence of record supports this contention.  Correspondence from the Appellant to VA in 1986, and from VA to the Appellant, reflects only claims for a flag for burial purposes and burial benefits.  The fact that this correspondence is present suggests that VA has not simply misplaced the Appellant's records from 1986.

"There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption that VA has properly retained its records of prior claims, the Appellant, in addition to asserting the records have been misplaced, bears the burden of producing clear evidence that VA did not follow its regular retention practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309 (discussing the presumption of regularity as applied to VA mailing practices).  The clear evidence requirement mandates not only a declaration by the Appellant that VA has mislaid records, but additional evidence to corroborate the Appellant's declaration.  The additional evidence submitted in this case has consisted of a copy of the Veteran's DD-214, stamped "death claim filed June 10, 1986."  However, this DD-214 was not clearly submitted in conjunction with a DIC claim, as opposed to a claim for burial benefits.  This very limited evidence does not rebut the presumption of regularity.  Further, the Appellant does not assert non-receipt of VA's 1986 correspondence.  The Board concludes that the Appellant was informed of the timely filing requirements for a DIC claim in June 1986, but did not file a DIC claim prior to July 2010.  Accordingly, the Appellant is not entitled to an effective date for DIC from the first day of the month in which the Veteran's death occurred. 

The Board notes that the deceased Veteran had service in Vietnam and had a "covered herbicide disease" - carcinoma of the lung - that was added to the law for presumptive service connection on June [redacted], 1994.  The appellant is therefore a Nehmer class member under 38 C.F.R. § 3.816(b)(1)(ii).  However, an earlier effective date pursuant to Nehmer and 38 C.F.R. § 3.816 is not available to the Appellant because the record reflects no claim for disability compensation for any relevant disease that was either denied by VA between September 25, 1985 and May 3, 1989, or pending before VA on May 3, 1989, or earlier than July 23, 2010.  The record simply does not contain a claim of service connection for the cause of the Veteran's death prior to July 23, 2010 and there is no other documentation that might be interpreted or construed as an application for DIC.  In this instance, the later of the two events giving rise to the grant of service connection and DIC is the claim received on July 23, 2010.  The RO has granted an effective date of July 23, 2009 under 38 CFR § 3.114; however, no legal basis exists for the grant of an earlier effective date than this.  

At the April 2015 hearing before the Board, the Appellant asserted that she had met with an American Legion employee in 1986, and been told that she could not file a claim for DIC because lung cancer was not (at the time) presumptively service-connected.  The Appellant indicates that this is the reason that she did not obtain assistance from a representative after initially filing her DIC claim in 1986.  While the Board recognizes the Appellant's contention that she was unaware of the potential development of benefits, this does not provide a legal basis to assign an earlier effective date.

Finally, the Board notes that the Veteran has asserted, in written statements of July 2011, February 2012, and May 2013 that she was denied DIC benefits in 1986 on the basis of excess income.  This assertion is implausible, insofar as eligibility for DIC (as opposed to pension) has no income requirement currently, and had no such requirement in 1986.  See 38 C.F.R. § 3.22 (2014); 38 C.F.R. § 3.22 (1986).

The Board recognizes the Veteran's meritorious service to the nation, especially in Vietnam, and is sincerely empathetic to the Appellant's loss of her husband so prematurely.  However, it may not go beyond the factual evidence and applicable regulations and abrogate the laws of the United States in finding a basis for an effective date prior to July 23, 2009.  An effective date prior to July 23, 2009 is not legally permissible and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


ORDER

Entitlement to an effective date for DIC prior to July 23, 2009 is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


